Mr. Justice Garrigues
dissenting:
I cannot agree with the majority opinion. I think service of the notice required by statute to be made upon the clerk before bringing suit, is a condition precedent to the right to bring the action. The legislature having the power to deny the right to bring the suit, could prescribe the conditions under which it could be brought. In my opinion Denver v. Saulcey, 5 Colo. App. 420, is decisive of this case. It is there said on page 422 :
“The charters of nearly all cities contain a provision like that found in the charter of this city. In providing satisfactory plans for municipal government, it seems to have been found expedient to attach this requirement as a condition precedent to the general right which the injured person is given to recover damages for such alleged wrongs. Since the right to sue the city is a matter of statute, lawmakers have the undoubted right to require the observance of these reasonable conditions. Wherever similar provisions have come before the courts for construction, it has been almost if not quite *564universally held that the giving of the notice in the form and in the manner prescribed is a condition precedent, without which the plaintiff may not maintain his action.”
I am authorized to state that Mr. Justice Hill and Mr. Justice White concur in this dissenting opinion.